UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                         CRIMINAL ACTION NO.: 20 MJ 3073
HECTOR CARRILLO-VILLA,
                                                             TELEPHONE CONFERENCE
                              Defendant.
                                                               SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         On April 2, 2020, Defendant Hector Carillo-Villa made an application for release from

detention. The Government is directed to provide a written response to the application by April

4, 202. A Telephone Conference is scheduled for Monday April 6, 2020 at 2:00 pm on the Court’s

conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time.


Dated:          New York, New York
                April 2, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
